          Case 1:15-cv-00701-JWF Document 177 Filed 06/18/21 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
DOUGLAS J. HORN and CINDY HARP-HORN,
                                                                      Civ Action No: 15-cv-701 FPG/MJR
                                   Plaintiff,
                                                                      PLAINTIFF’S FINAL
        -against-                                                     PRE- TRIAL ORDER
                                                                      COMPLIANCE

MEDICAL MARIJUANA, INC.,
DIXIE ELIXIRS AND EDIBLES,
RED DICE HOLDINGS, LLC, and
DIXIE BOTANICALS,
                                    Defendants,
------------------------------------------------------------------X

        Pursuant to the Pre-Trial Order of Court of April 29, 2021, the Plaintiff makes the
following Statements:
        A. VOIR DIRE INFORMATION
             1. This case is brought by plaintiff Douglas James Horn pursuant to the Racketeer
                Influenced and Corrupt Organizations Act “RICO” statute, 18 U.S.C. 1962(c) and
                New York State common law fraudulent inducement and concealment.
                         Plaintiff brought this case against three parties. Medical Marijuana Inc. as
                 the parent company of Red Dice Holdings, LLC who together sold finished hemp
                 and cannabis based products across the United States. Together, these companies
                 purchased various companies, such as the third Defendant and its brand, Dixie
                 Elixirs, LLC. Dixie was the company that researched, developed, manufactured,
                 and distributed the hemp-based products, specifically the Cannabidiol (“CBD”)
                 product at issue here and the one Plaintiff took: the 500 mg “Dixie X Elixir”
                 which was a liquid taken by the consumer with an eye-dropper squeezed, placed
                 under the tongue and swallowed.
                         In September, 2012, James and his wife Cindy were over-the-road semi
                 truck drivers hauling various materials across the U.S. since 1998. As truck
                 drivers for thirteen years with an impeccable record, the couple had to submit to
                 random drug testing required by the U.S. Department of Transportation (“DOT”)
                 to insure they would not be driving under the influence of drugs or alcohol.
                        In September, 2012, the couple researched hemp-based products to treat
                 James’ shoulder and back pain that he sustained in a truck accident in early 2012.
                 Normal medications were not helping James’ pain. The couple specifically
                 researched Defendant’s Dixie X liquid Tincture product after seeing an article in a
                 magazine at a truck stop. They first observed a YouTube video with the CEO of
                 the Dixie X; they were then led to website articles and Frequently Asked

                                                        1
Case 1:15-cv-00701-JWF Document 177 Filed 06/18/21 Page 2 of 5




    Questions (“FAQs”) as to the content of the Dixie X Tincture product. They had
    also contacted customer service for the product to inquire as to what they found in
    Defendants’ advertising across the various media.
            In all advertising and statements they found in September, 2012,
    Defendants’ represented that the product contained “no-THC”
    (Tetrahydrocannabidiol Delta-9), had “0% THC”, was “THC-free” and was a
    “non-THC” product. In September, 2012, the Dixie X product was a brand new
    product that was launched that month. THC is the psycho-active component in
    marijuana and in 2012 is a controlled substance under federal law, and was illegal
    in New York. After over 10 years at the same company, Enterprise Transport, and
    after their extensive research, James and Cindy decided that the product was safe
    for James to use to treat his pain, and it would not produce a positive drug test.
            On September 17, 2012, James and Cindy ordered the product. Defendant
    Red Dice Holdings sent James the product to their home in New York from its
    distributor in Colorado. Since they were on the road every day across the country,
    James did not take the Dixie X tincture until around October 1, 2012. He took it
    every day as prescribed through October 9, 2012.
           On October 9, 2012, Plaintiff was called in by his employer Enterprise to
    submit a random urine sample for drug screening. He did so. Two days later, on
    October 11, 2012, James and Cindy were notified that James’ urine contained an
    amount of THC and he was immediately fired and told to leave the company.
           Plaintiff’s case is for compensation for the substantial loss of wages that
    followed after he was fired on October 11, 2012 due to his taking of Defendants’
    Dixie X product which produced a positive drug test for THC.
 2. Douglas James Horn
    195 Parker Road
    Lockwood, NY 14859
 3. Plaintiff’s Counsel
    Jeffrey Benjamin Esq.
    The Linden Law Group PC
    5 Penn Plaza, 23rd Floor
    New York, NY 10001
    (212) 835-1532
    Frank Housh Esq.
    Housh Law Offices
    70 Niagara Street
    Buffalo, NY 14202
    (716) 362-1128
 4. WITNESSES

           Plaintiff’s List of Witnesses were listed on the Court form and
    overnighted on June 14, 2021 to both Court and counsel pursuant to the
    Final Pre-Trial Order.

                                     2
         Case 1:15-cv-00701-JWF Document 177 Filed 06/18/21 Page 3 of 5




   E. EXPERT TESTIMONY

            Dr. Kenneth Graham, Forensic Toxicologist, Pharmacologist and Pharmacist.

            Dr. Graham is expected to testify consistent with his report and rebuttal
            disclosed in discovery in this case. His ultimate opinions will be that
            Defendants’ falsely represented in advertising in various media, Defendants’
            bottle labelling on the product, and Defendants’ Certificates of Analysis that
            the Dixie X product had no THC.

            Dr. Mark Zaporowski, Economist. Canisius College.

            Dr. Zaporowski is expected to testify consistent with his report, rebuttal and
            Tables in Plaintiff’s Exhibit List as to Plaintiff’s past lost compensation, future
            lost compensation, value of lost health benefits, lost retirement savings and
            difference in work effort post separation.

   F. Deposition Testimony
      Defendants’ science expert Dr. Cindy Orser testified at her deposition on December 12,
2017. Relevant portions of her deposition transcript are below:
               a) THC is “pretty amazing.” (Orser Dep page 61: line 19);
               b) Dr. Orser is an advocate of keeping THC in formulated cannabis products.
               (Orser 61:25);
               c) THC is a key contributor to the effectiveness of cannabis. So removing THC
               from cannabis per se wouldn’t make sense. (Orser 62:3-6);
               d) Dr. Orser did not know the allowable amount of THC in industrial hemp or
               raw plant prior to the 2014 Farm Bill; (Orser 97:6, 99:2);
               e) The Certificates of Analysis provided to Dr. Orser for her review do not
               correspond to the tincture product taken by Plaintiff. (Orser 153:14-18); those
               would have been useful. (Orser 153:19-22).
               f) Dr. Orser asked for the particular Certificates of Analysis but learned “they do
               not exist,” and Defendants did not have them. (Orser 153:23-25; 154:2-10).



                                                  3
         Case 1:15-cv-00701-JWF Document 177 Filed 06/18/21 Page 4 of 5




               g) Dr. Orser did not even know if what was represented on her Certificates of
               Analysis were a representative sample of the product Plaintiff took. (Orser 157:9-
               12).
               h) In 2012, the .3% threshold she used did not apply. (Orser 158:2-10).
               i) Dr. Orser could not say that her testimony was a relevant as to the measure of
               THC content in the product Plaintiff took. (Orser 159:15-22);
               j) Dr. Orser did not review or even ask for batch records for the product. (Orser
               160:6-19);
               k) Dr. Orser found it unusual that she was given Certificates for a different
               product. (Orser 161:11-14);
               l) Dr. Orser acknowledged a detectable amount of THC as noted in Defendants’
               Certificate of Analysis. (Orser 167:16-25; 168:2).
               m) Dr. Orser was never provided the product by the Defendants. (Orser 176:9-
               11).
               n) When Dr. Orser referenced a legal limit for THC of .3%, she was talking
               about for Colorado. (Orser 178:4-6); but she did not know of a federal maximum
               threshold for THC content in 2012. (Orser 178:14-17).
               o) Dr. Orser opined that the product Mr. Horn took was never tested at all by
               Defendants. (Orser 189:18-25, 190:2-13).
               p) Dr. Orser interpreted Defendants’ FAQs to mean they knew there could be
               some THC, but they were now making efforts to have THC free products. (Orser
               248:12-22).

       G.      DAMAGES

                 Plaintiff’s damages of past and future lost compensation, lost health
benefits, lost retirement savings and difference in work effort mileage driven are detailed
in Plaintiff’s Exhibit 12 on Plaintiff’s exhibit list. (The Tables of Calculations of expert
economist Dr. Mark Zaporowski).

                                                 4
        Case 1:15-cv-00701-JWF Document 177 Filed 06/18/21 Page 5 of 5




Dated: June 18, 2021
      New York, New York                  THE LINDEN LAW GROUP, P.C.
                                          Jeffrey Benjamin
                                          Jeffrey Benjamin, Esq.,
                                          Attorney for Plaintiff
                                          5 Penn Plaza, 23rd Floor
                                          New York, New York 10001
                                          (212) 835-1532




                                      5
